Case 1:18-cv-00707-RGA Document 119-2 Filed 01/22/19 Page 1 of 1 PageID #: 2384



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 BAGGAGE AIRLINE GUEST SERVICES,
 INC.,

                 Plaintiff,

          v.                                               C.A. No. 18-707-RGA

 ROADIE, INC.,

                 Defendant.


                                        [PROPOSED] ORDER

          IT IS HEREBY ORDERED this his ____ day of _______________, 2019, that Defendant’s

 Motion to Declare This Case Exceptional and Award Attorneys’ Fees Under 35 U.S.C. § 285 is

 GRANTED.

          IT IS FURTHER ORDERED that:

          1.     Within fourteen (14) days of this Order, Defendant is to file its opening brief and

 supporting documents regarding the amount of attorneys’ fees it is requesting that the Court award.

          2.     Within twenty eight (28) days of this Order, Plaintiff is to file its answering brief

 responding to Defendant’s request for the amount of fees to be awarded.

          3.     Within thirty five (35) days of this Order, Defendant may file a reply brief in

 response to Plaintiff’s answering brief.



 Dated:
                                                              The Honorable Richard G. Andrews
